                         Case 2:20-cv-00029-APG-BNW Document 8 Filed 01/10/20 Page 1 of 2




                     1   Deverie J. Christensen
                         Nevada State Bar No. 6596
                     2   Daniel I. Aquino
                         Nevada State Bar No. 12682
                     3   JACKSON LEWIS P.C.
                         300 S. Fourth Street, Suite 900
                     4   Las Vegas, Nevada 89101
                         Tel: (702) 921-2460
                     5   Email: deverie.christensen@jacksonlewis.com
                                 daniel.aquino@jacksonlewis.com
                     6
                         Attorneys for Defendant
                     7   SYB, LLC dba Golden Heart Senior Care

                     8
                                                     UNITED STATES DISTRICT COURT
                     9
                                                            DISTRICT OF NEVADA
                10
                11       KALIAH BURNETT,

                12                     Plaintiff,                       Case No. 2:20-cv-00029-APG-BNW

                13               vs.
                                                                        STIPULATION AND ORDER TO
                14       GTLV LLC, dba GOLDEN HEART SENIOR              EXTEND DEADLINE TO FILE
                         CARE, a domestic Limited-Liability             ANSWER OR OTHERWISE RESPOND
                15       Company; DOES 1 through 20, inclusive;         TO PLAINTIFF’S COMPLAINT
                         ROE CORPORATIONS, 1 through 20,
                16       inclusive,                                     (First Request)

                17                     Defendants.

                18
                                IT IS HEREBY STIPULATED by and between the parties, through their respective
                19
                         counsel, that Defendant SYB, LLC dba Golden Heart Senior Care, misnamed as GTLV LLC
                20
                         (“Defendant”) shall have up to and including Tuesday, January 28, 2020, in which to answer or
                21
                         otherwise respond to Plaintiff Kaliah Burnett’s Complaint. This stipulation is submitted and
                22
                         based upon the following:
                23
                                1.     This is the first request for an extension of time for Defendant to answer or
                24
                         otherwise respond to Plaintiff’s Complaint.
                25
                26
                27
                28
Jackson Lewis P.C.
    Las Vegas
                         Case 2:20-cv-00029-APG-BNW Document 8 Filed 01/10/20 Page 2 of 2




                     1            2.       That such an extension is necessary because the parties require further time to

                     2   evaluate potential correction of the caption regarding Defendant, and whether certain claims

                     3   raised in the pending Complaint may be resolved prior to the filing of Defendant’s responsive

                     4   pleading.

                     5            3.       This request is made in good faith and not for the purpose of delay.

                     6            Dated this 10th of January, 2020.

                     7   KANG & ASSOCIATES, PLLC                                 JACKSON LEWIS P.C.

                     8
                     9   /s/ Patrick W. Kang                                     /s/ Daniel I. Aquino
                         Patrick W. Kang, Esq., Bar No. 10381                    Deverie J. Christensen, Bar No. 6596
                10       Kyle R. Tatum, Esq., Bar No. 13264                      Daniel I. Aquino, Bar No. 12682
                         6480 W. Spring Mountain Road, Suite 1                   300 S. Fourth Street, Suite 900
                11       Las Vegas, Nevada 89146                                 Las Vegas, Nevada 89101

                12       Attorney for Plaintiff                                  Attorneys for Defendant
                         Kaliah Burnett                                          SYB, LLC dba Golden Heart Senior Care
                13
                14
                15
                16                                                      ORDER

                17                IT IS HEREBY ORDERED that the deadline for Defendant to answer or otherwise

                18       respond to Plaintiff’s Complaint is extended to and including Tuesday, January 28, 2020.

                19                Dated this       day of January, 2020.
                                                IT IS SO ORDERED
                20
                21                              DATED: January 13, 2020 District Court Judge

                22
                23
                         4813-2143-1473, v. 1   __________________________________________________
                24
                                                BRENDA WEKSLER
                25                              UNITED STATES MAGISTRATE JUDGE
                26
                27
                28
Jackson Lewis P.C.
                                                                             2
    Las Vegas
